Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant(s)’ arguments filed 10/17/2022 with respect to claims 1, 10, 29, and 30 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 thru 10, 12 thru 19, 21 thru 25, and 27 thru 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 29, and 30 recite “the plurality of GNSS signals, the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal, or both”. It is unclear what the scope of this alternative limitation “both” is.
Claims 3 thru 9, 12 thru 19, 21 thru 25, 27, and 28 are also rejected by virtue of their dependence on claims 1, 10, 29, and 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 14 thru 16, 18, 19, 23 thru 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2019/0341677 A1 previously cited “HSU”), in view of Wei et al (US 2020/0365974 A1 newly cited “WEI”), and further in view of Agardh et al (US 2016/0268678 A1 newly cited “AGARDH”).
Regarding claim 1, HSU discloses a method for calculating positioning information during water immersion activities, the method comprising: 
receiving a plurality of Global Navigation Satellite System (GNSS) signals using an antenna (the watch band 110 can include an antenna 140 [0033] which can operate as a short-range wireless antenna (e.g., BluetoothTM antenna), a near-field antenna, a GPS antenna, and/or another antenna for a transceiver [0038]) of a first wearable device (a watch 10), wherein the antenna is located in an exterior portion of the first wearable device such that the antenna faces away from a body of a user that wears the first wearable device to receive the plurality of GNSS signals (the antenna can be positioned such that, while the watch band 110 is worn by a user, the antenna is positioned and oriented in a manner that facilitates communication with another device (antenna can face outwardly away from user) [0034])
determining a geographic location of the first wearable device based at least in part on using wireless signals (record a location of the user [0069])
wherein the wireless signals include: the plurality of GNSS signals (an antenna 140 can operate as a GPS antenna [0038]), the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal, or both. It is further noted that the limitation “the first plurality of GNSS signals, the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal; or both” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
wherein the exterior portion in which the antenna is located comprises: a crown of the first wearable device; a display of the first wearable device; a screen of the first wearable device; a window of the first wearable device; a band of the first wearable device; or any combination thereof (an antenna 140 embedded within the watch band body 114 [0033 & Fig. 2]). It is further noted that the limitation “a crown of the first wearable device; a display of the first wearable device; a screen of the first wearable device; a window of the first wearable device; a band of the first wearable device; or any combination thereof” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
However, HSU does not disclose:
receiving a Wide Area Network (WAN) signal, a Wi-Fi signal, or both
receiving an orientation of the first wearable device measured by an inertial measurement unit, a depth of the first wearable device in water measured by a pressure sensor, or both the orientation and the depth of the first wearable device
wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the first wearable device
In a same or similar field of endeavor, WEI teaches:
split ring antenna 3900 with a GPS feed connection 3902a and a WiFi feed connection 3902b [0109 & Fig. 39] wherein the metal ring can be utilized to function as an antenna and support the multiple frequencies (e.g., GPS and WiFi) [0102]
a motion detection sensor (accelerometer, inertial sensor, altimeter, or gyroscope) to determine and/or detect orientation and/or movement of the device [0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of WEI because doing so would improve antenna and wearable device efficiency, as recognized by WEI.
HSU, as modified by WEI, teaches the method as set forth above, but does not teach wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the wearable device.
In a same or similar field of endeavor, AGARDH teaches selecting a subset of the plurality of antennas 246 based on the orientation of the wireless electronic device 100 (e.g., the orientation of the wireless electronic device 100 with respect to the other wireless electronic device) [0057 & claim 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of AGARDH because doing so would eliminate high/excessive power consumption and save latency for users, as recognized by AGARDH. It is further noted that the limitation “based on the orientation, the depth, or both the orientation and the depth of the wearable device” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
Regarding claim 5, HSU/ WEI/ AGARDH discloses the method of claim 1, wherein the antenna is configured to receive the plurality of GNSS signals without the plurality of GNSS signals first passing through an air gap within a housing of the first wearable device (the watch band 110 can entirely surround the antenna 140 such that no portion of the antenna 140 is exposed to an external environment [HSU - 0033]).
HSU/ WEI/ AGARDH does not explicitly disclose the absence of signals traveling through housing air gap. However, it is inherent in the antenna placement that the signals will not need to pass through housing air gap, because the antenna disclosed by HSU is embedded within the watch band body.
Regarding claim 8, HSU/ WEI/ AGARDH discloses the method of claim 1, further comprising sending, via a wireless link, the geographic location of the first wearable device to an electronic device (the watch band can transmit via the antenna its stored information to external device 90 [HSU - 0056]).
Regarding claim 10, HSU discloses a wearable device (a watch 10) comprising:
a body including a case and an exterior portion (the watch body 100 includes a housing 106 that supports the display 104, and can be secured on a user’s wrist by the watch band 110 [0030])
a processing circuit housed in the case (the watch body 100 and the watch band 110 can include circuitry and connections to perform operations [0059])
an antenna electrically coupled to the processing circuit (a control unit 130 (can be an integrated circuit or another type of circuit that controls operation of the antenna) is connected to the first antenna layer 150 [0051])
the antenna located at the exterior portion of the body such that, during operations of the wearable device, the antenna faces outwardly (the antenna can be positioned such that, while the watch band 110 is worn by a user, the antenna is positioned and oriented in a manner that facilitates communication with another device (antenna can face outwardly away from user) [0034]) to receive a first plurality of Global Navigation Satellite System (GNSS) signals at the exterior portion of the body (the watch band 110 can include an antenna 140 [0033] which can operate as a short-range wireless antenna (e.g., BluetoothTM antenna), a near-field antenna, a GPS antenna, and/or another antenna for a transceiver [0038]) and feeds the first plurality of GNSS signals to the processing circuit (record a location of the user [0069])
wherein the exterior portion in which the antenna is located comprises: a crown of the body; a display of the body; a screen of the body; a window of the body; a band of the body; or any combination thereof (an antenna 140 embedded within the watch band body 114 [0033 & Fig. 2]). It is further noted that the limitation “a crown of the first wearable device; a display of the first wearable device; a screen of the first wearable device; a window of the first wearable device; a band of the first wearable device; or any combination thereof” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
wherein the processing circuit is configured to determine a geographic location of the wearable device using wireless signals (record a location of the user [0069])
wherein the wireless signals include: the first plurality of GNSS signals (an antenna 140 can operate as a GPS antenna [0038]), the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal; or both. It is further noted that the limitation “the first plurality of GNSS signals, the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal; or both” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
However, HSU does not disclose:
the case is hermetically sealed
wherein the antenna is further configured to receive a Wide Area Network (WAN) signal, a Wi-Fi signal, or both
an inertial measurement unit configured to measure an orientation of the wearable device, a pressure sensor configured to measure a depth of the wearable device in water, or both the inertial measurement unit and the pressure sensor
wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the wearable device
In a same or similar field of endeavor, WEI teaches:
manufacturing the device to be water resistant, creating water-tight seals for junctions between components [0055]
split ring antenna 3900 with a GPS feed connection 3902a and a WiFi feed connection 3902b [0109 & Fig. 39] wherein the metal ring can be utilized to function as an antenna and support the multiple frequencies (e.g., GPS and WiFi) [0102]
a motion detection sensor (accelerometer, inertial sensor, altimeter, or gyroscope) to determine and/or detect orientation and/or movement of the device [0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of WEI because doing so would improve antenna and wearable device efficiency, as recognized by WEI. Additionally, it is a well-known technique to apply sealings to a wearable device to obtain predictable result of improving water-resistant properties of the device.
HSU, as modified by WEI, teaches the device as set forth above, but does not teach wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the wearable device.
In a same or similar field of endeavor, AGARDH teaches selecting a subset of the plurality of antennas 246 based on the orientation of the wireless electronic device 100 (e.g., the orientation of the wireless electronic device 100 with respect to the other wireless electronic device) [0057 & claim 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of AGARDH because doing so would eliminate high/excessive power consumption and save latency for users, as recognized by AGARDH. It is further noted that the limitation “based on the orientation, the depth, or both the orientation and the depth of the wearable device” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
Regarding claim 14, HSU/ WEI/ AGARDH discloses the wearable device of claim 10. However, HSU/ WEI/ AGARDH does not disclose that the wearable device further comprises a filter configured to separate the first plurality of GNSS signals from the WAN signal, the Wi-Fi signal, or both.
In a same or similar field of endeavor, WEI teaches that to support a dual feed application that supports GPS (1.575 GHz) band at one connection and WiFi (2.44 GHz) band at another connection, a low-pass type circuit for GPS matching and a high-pass type circuit for WiFi may be utilized between the ring antenna and the respective signal source on the PCB [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of WEI because doing so would reduce coupling between different feeds, as recognized by WEI. It is further noted that the limitation “the WAN signal, the Wi-Fi signal, or both” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
Regarding claim 15, HSU/ WEI/ AGARDH discloses the wearable device of claim 10. However, HSU/ WEI/ AGARDH does not disclose a switch configured to select, based on the orientation, the depth, or both the orientation and the depth of the wearable device, the first plurality of GNSS signals, the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal to feed to the processing circuit.
In a same or similar field of endeavor, AGARDH teaches that any wireless electronic device 100 illustrated in FIG. 1 may include a multiplexer 240 (and/or other switching/selection circuitry/software) that is configured to select a subset (rather than all) of the plurality of antennas 246, in response to the movement of the wireless electronic device 100 [0040].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of AGARDH because doing so would eliminate high/excessive power consumption and save latency for users, as recognized by AGARDH.
Regarding claim 16, HSU/ WEI/ AGARDH discloses the wearable device of claim 10, wherein the antenna is electrically coupled to the processing circuit by capacitive coupling or via a conductive wire embedded in the body (the conductive particles of the antenna 140 can provide desired electrical properties such as conductivity along an entire length of the antenna 140 [HSU - 0044]).
Regarding claim 18, HSU/ WEI/ AGARDH discloses the wearable device of claim 10, wherein the antenna includes a circular antenna, a ring-shaped antenna, a patch antenna, a microstrip antenna, a coil antenna, or an antenna array ([WEI - 0109 & Fig. 39], cited and incorporated in the rejection of claim 10).
Regarding claim 19, HSU/ WEI/ AGARDH discloses the wearable device of claim 10, wherein the antenna includes a ground plane configured to be in physical contact with a skin of a user that wears the wearable device (an antenna 140 embedded within the watch band body 114 [HSU - 0033 & Figs. 1 & 4]).
Claim 23 corresponds to claim 8 sufficiently in scope, and therefore is similarly rejected.
Regarding claim 24, HSU/ WEI/ AGARDH discloses the wearable device of claim 20, wherein the processing circuit is configured to track the geographic location of the wearable device ([HSU - 0069], cited and incorporated in the rejection of claim 10). However, HSU/ WEI/ AGARDH does not disclose that the processing circuit is further configured to determine, based on tracking the geographic location of the wearable device, one or more characteristics of a user of the wearable device, wherein the user is at least partially in water.
In a same or similar field of endeavor, WEI teaches that the tracker device may measure or calculate other physiological metric(s) such as swimming lap count, swimming stroke type and count detected, among many others [0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of WEI because doing so would provide information to users for interactions during various activities, as recognized by WEI.
Regarding claim 25, HSU/ WEI/ AGARDH discloses the wearable device of claim 10. However, HSU/ WEI/ AGARDH does not further disclose that the body of the wearable device is configured to be removably attached to swim goggles, a wetsuit, a head band, or a neck of a user.
In a same or similar field of endeavor, WEI teaches an attachment mechanism 3106 connected to the device housing 3104 and enabling the wearable computing device 3100 to be worn by a user. The wearable device may be any type of wearable device, such as a clip-on device, a ring, a necklace, a patch, an implant, among many others [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of WEI because doing so would allow for high portability of wearable devices and monitoring of biometric parameters that are of interest to users, as recognized by WEI.
Regarding claim 29, HSU discloses a wearable device (a watch 10) comprising: 
means for receiving a plurality of Global Navigation Satellite System (GNSS) signals (the watch band 110 can include an antenna 140 [0033] which can operate as a short-range wireless antenna (e.g., BluetoothTM antenna), a near-field antenna, a GPS antenna, and/or another antenna for a transceiver [0038]), wherein the means for receiving the plurality of GNSS signals is located in an exterior portion of the wearable device such that the means for receiving the plurality of GNSS signals faces away from a body of a user that wears the wearable device to receive the plurality of GNSS signals (the antenna can be positioned such that, while the watch band 110 is worn by a user, the antenna is positioned and oriented in a manner that facilitates communication with another device (antenna can face outwardly away from user) [0034])
means for determining a geographic location of the wearable device based at least in part on using wireless signals (record a location of the user [0069])
wherein the wireless signals include: the plurality of GNSS signals (an antenna 140 can operate as a GPS antenna [0038]), the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal; or both. It is further noted that the limitation “the first plurality of GNSS signals, the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal; or both” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
wherein the exterior portion in which the means for receiving the plurality of GNSS signals is located comprises: a crown of the wearable device; a display of the wearable device; a screen of the wearable device; a window of the wearable device; a band of the wearable device; or any combination thereof (an antenna 140 embedded within the watch band body 114 [0033 & Fig. 2]). It is further noted that the limitation “a crown of the first wearable device; a display of the first wearable device; a screen of the first wearable device; a window of the first wearable device; a band of the first wearable device; or any combination thereof” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
However, HSU does not disclose:
means for receiving a Wide Area Network (WAN) signal, a Wi-Fi signal, or both
means for receiving: an orientation of the wearable device measured by an inertial measurement unit; a depth of the wearable device in water measured by a pressure sensor; or both the orientation and the depth of the wearable device
wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the wearable device
In a same or similar field of endeavor, WEI teaches:
split ring antenna 3900 with a GPS feed connection 3902a and a WiFi feed connection 3902b [0109 & Fig. 39] wherein the metal ring can be utilized to function as an antenna and support the multiple frequencies (e.g., GPS and WiFi) [0102]
a motion detection sensor (accelerometer, inertial sensor, altimeter, or gyroscope) to determine and/or detect orientation and/or movement of the device [0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of WEI because doing so would improve antenna and wearable device efficiency, as recognized by WEI.
HSU, as modified by WEI, teaches the wearable device as set forth above, but does not teach wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the wearable device.
In a same or similar field of endeavor, AGARDH teaches selecting a subset of the plurality of antennas 246 based on the orientation of the wireless electronic device 100 (e.g., the orientation of the wireless electronic device 100 with respect to the other wireless electronic device) [0057 & claim 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of AGARDH because doing so would eliminate high/excessive power consumption and save latency for users, as recognized by AGARDH. It is further noted that the limitation “based on the orientation, the depth, or both the orientation and the depth of the wearable device” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
Regarding claim 30, HSU discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions, when executed by one or more processing units, causing the one or more processing units to perform functions (one or more processors 102 that include or are configured to access memory having instructions stored thereon, to perform one or more of the operations or functions described with respect to watch 10 [0061]) comprising:
receiving, via an antenna of a wearable device (a watch 10), a plurality of Global Navigation Satellite System (GNSS) signals (the watch band 110 can include an antenna 140 [0033] which can operate as a short-range wireless antenna (e.g., BluetoothTM antenna), a near-field antenna, a GPS antenna, and/or another antenna for a transceiver [0038]), wherein the antenna is located in an exterior portion of the wearable device such that the antenna faces away from a body of a user that wears the wearable device to receive the plurality of GNSS signals (the antenna can be positioned such that, while the watch band 110 is worn by a user, the antenna is positioned and oriented in a manner that facilitates communication with another device (antenna can face outwardly away from user) [0034])
determining a geographic location of the wearable device based at least in part on using wireless signals (record a location of the user [0069])
wherein the wireless signals include: the plurality of GNSS signals (an antenna 140 can operate as a GPS antenna [0038]); the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal; or both. It is further noted that the limitation “the first plurality of GNSS signals, the WAN signal, the Wi-Fi signal, or a combination of the WAN signal and the Wi-Fi signal; or both” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
wherein the exterior portion in which the antenna is located comprises: a crown of the wearable device; a display of the wearable device; a screen of the wearable device; a window of the wearable device; a band of the wearable device; or any combination thereof (an antenna 140 embedded within the watch band body 114 [0033 & Fig. 2]). It is further noted that the limitation “a crown of the first wearable device; a display of the first wearable device; a screen of the first wearable device; a window of the first wearable device; a band of the first wearable device; or any combination thereof” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
However, HSU does not disclose:
receiving a Wide Area Network (WAN) signal, a Wi-Fi signal, or both
receiving: an orientation of the wearable device measured by an inertial measurement unit; a depth of the wearable device in water measured by a pressure sensor; or both the orientation and the depth of the wearable device
wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the wearable device
In a same or similar field of endeavor, WEI teaches:
split ring antenna 3900 with a GPS feed connection 3902a and a WiFi feed connection 3902b [0109 & Fig. 39] wherein the metal ring can be utilized to function as an antenna and support the multiple frequencies (e.g., GPS and WiFi) [0102]
a motion detection sensor (accelerometer, inertial sensor, altimeter, or gyroscope) to determine and/or detect orientation and/or movement of the device [0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of WEI because doing so would improve antenna and wearable device efficiency, as recognized by WEI.
HSU, as modified by WEI, teaches the non-transitory computer-readable medium as set forth above, but does not teach wireless signals selected based on the orientation, the depth, or both the orientation and the depth of the wearable device.
In a same or similar field of endeavor, AGARDH teaches selecting a subset of the plurality of antennas 246 based on the orientation of the wireless electronic device 100 (e.g., the orientation of the wireless electronic device 100 with respect to the other wireless electronic device) [0057 & claim 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include teachings of AGARDH because doing so would eliminate high/excessive power consumption and save latency for users, as recognized by AGARDH. It is further noted that the limitation “based on the orientation, the depth, or both the orientation and the depth of the wearable device” is in alternative form. Therefore, only one of these features was given patentable weight during examination.
Claims 3, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HSU/ WEI/ AGARDH, in view of Erkkila et al (US 2016/0101323 A1 previously cited “ERKKILA”).
Regarding claim 3, HSU/ WEI/ AGARDH discloses the method of claim 1. However, HSU/ WEI/ AGARDH does not disclose that the method further comprises:
accessing information of a plurality of geographic points, the plurality of geographic points defining a swim lane
determining whether the geographic location of the first wearable device is outside the defined swim lane
providing feedback to the user indicating that the geographic location of the first wearable device is outside the swim lane
In a same or similar field of endeavor, ERKKILA teaches:
an optimal swimming track/route [0022]
satellite positioning system, such as GPS, may be used in determining the current location of the swimmer and in redefining a new target heading [0059]
checking whether or not the swimmer has deviated from the target route. This may take place on the basis of checking the current GPS coordinates to the GPS information of the route [0061]
causing a haptic feedback to the swimmer when the swimmer has deviated from the target route [0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of ERKKILA because doing so would eliminate the need for competitive swimmers to raise their heads above surface level to look for where the goal is, and thus improving their swimming performance, as recognized by ERKKILA.
Regarding claim 4, HSU/ WEI/ AGARDH/ ERKKILA discloses the method of claim 3, wherein the feedback comprises haptic feedback or audio feedback ([ERKKILA - 0064], cited and incorporated in the rejection of claim 3).
Claim 21 corresponds to claim 3 sufficiently in scope, and therefore is similarly rejected.
Claim 22 corresponds to claim 4 sufficiently in scope, and therefore is similarly rejected.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HSU/ WEI/ AGARDH, in view of Rhodes et al (US 2019/0096129 A1 previously cited “RHODES”).
Regarding claim 6, HSU/ WEI/ AGARDH discloses the method of claim 1. However, HSU/ WEI/ AGARDH does not disclose that the method further comprises providing to the user, via an augmented reality device, lane information, location information, or both of other objects in water.
In a same or similar field of endeavor, RHODES teaches an augmented reality device 108 and further determining, by way of GPS, distances, angles, and other relationships between each identified surface, object, etc., within a real-world environment and generating an augmented reality environment [0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of RHODES because doing so can provide users with real-world detailed renderings of surroundings environment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HSU/ WEI/ AGARDH, in view of Meschter et al (US 2015/0253120 A1 previously cited “MESCHTER”).
Regarding claim 7, HSU/ WEI/ AGARDH discloses the method of claim 1, comprising: obtaining a plurality of geographic locations ([0069], cited and incorporated in the rejection of claim 1). However, HSU/ WEI/ AGARDH does not disclose associated times, and determining one or more characteristics of the water immersion activities based at least in part on the plurality of the associated times.
In a same or similar field of endeavor, MESCHTER teaches collecting a user’s athletic metric data including speeds, paces, reaction times, jump height, locations, sweat level, body temperature, reach distance, weight lifted, strength and the like [0058]. Many metrics may be measured and recorded in association with a time at which the metric was detected [0059]. Additionally, any type of motion may be tracked including dancing, swimming, skipping rope, wrestling, public speaking, traveling, and the like [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of MESCHTER because by using such time-based recordings, the user is able to review instantaneous and specific metric values to determine how they were performing at particular points during their athletic activity performance, as recognized by MESCHTER.
Claims 9, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over HSU/ WEI/ AGARDH, in view of Hirsch et al (US 2018/0014102 A1 previously cited “HIRSCH”).
Regarding claim 9, HSU/ WEI/ AGARDH discloses the method of claim 1. However, HSU/ WEI/ AGARDH does not disclose that the method further comprises:
identifying a second wearable device that is at least periodically out of water, having a better reception of GNSS signals than the first wearable device, or both
receiving a second plurality of GNSS signals using an antenna of the second wearable device
determining the geographic location of the first wearable device based at least in part on the second plurality of GNSS signals.
In a same or similar field of endeavor, HIRSCH teaches left and right earpieces that may have line of sight with different set of satellites. One set of satellites may result in a more accurate location determination than reliance on the other set of the satellites. For example, if more satellites are in line of sight for the left earpiece than the right earpiece, a more accurate determination may be made using the satellite signals of the left earpiece. Similarly, instead of a left ear piece and a right earpiece, antennas and/or GNSS receivers may be associated with other wearable devices to allow for different sets of satellites to be in view at different times [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of HIRSCH because doing so would improve accuracy of location determination based on line of sight, as recognized by HIRSCH.
Regarding claim 27, HSU/ WEI/ AGARDH discloses the wearable device of claim 10, comprising a second antenna electrically coupled to the processing circuit (the watch band 110 can include multiple antennae 140 [HSU - 0033]).
However, HSU/ WEI/ AGARDH does not disclose receiving a second plurality of GNSS signals, and that the processing circuit is configured to, based on locations, received GNSS signal levels, or both of both the second antenna and the antenna located at the exterior portion of the body, selectively utilize the first plurality of GNSS signals received by the antenna located at the exterior portion of the body, the second plurality of GNSS signals received by the second antenna, or both for positioning.
In a same or similar field of endeavor, HIRSCH teaches left and right earpieces that may have line of sight with different set of satellites. One set of satellites may result in a more accurate location determination than reliance on the other set of the satellites. For example, if more satellites are in line of sight for the left earpiece than the right earpiece, a more accurate determination may be made using the satellite signals of the left earpiece. Similarly, instead of a left ear piece and a right earpiece, antennas and/or GNSS receivers may be associated with other wearable devices to allow for different sets of satellites to be in view at different times [0040]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of HIRSCH because doing so would improve accuracy of location determination based on line of sight, as recognized by HIRSCH.
Regarding claim 28, HSU/ WEI/ AGARDH discloses the wearable device of claim 10. However, HSU/ WEI/ AGARDH does not disclose that the processing circuit is configured to: obtain a second plurality of GNSS signals received by a second wearable device; and select the first plurality of GNSS signals, the second plurality of GNSS signals, or both for use for a time window.
In a same or similar field of endeavor, HIRSCH teaches left and right earpieces that may have line of sight with different set of satellites. Left earpiece may receive signals from a first set of satellites and right earpiece may receive signals from a second set of satellites. One set of satellites may result in a more accurate location determination than reliance on the other set of satellites. Similarly, instead of a left ear piece and a right earpiece, antennas and/or GNSS receivers may be associated with other wearable devices to allow for different sets of satellites to be in view at different times [0040]. Additionally, the wireless earpieces may function together to better provide location data relating to the wearer(s) of the wireless earpieces [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of HIRSCH because doing so would improve accuracy of location determination based on line of sight, as recognized by HIRSCH.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HSU/ WEI/ AGARDH, in view of Yong et al (US 2020/0021008 A1 previously cited “YONG”).
Regarding claim 12, HSU/ WEI/ AGARDH discloses the wearable device of claim 10. However, HSU/ WEI/ AGARDH does not disclose that the exterior portion of the body comprises a cover that is at least partially transparent to visible light, and the antenna comprises an antenna attached to a surface of the cover or embedded in the cover.
In a same or similar field of endeavor, YONG teaches that housing 12, which display 9 is mounted on, may be formed of glass [0023]. Additionally, one or more antennas may be integrated within display 9 at one or more locations [Fig. 1 & 0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of YONG because doing so could improve antenna efficiency for better Wi-Fi and wireless connection capability of the wearable device, as recognized by YONG.
Regarding claim 13, HSU/ WEI/ AGARDH/ YONG discloses the wearable device of claim 12, wherein the surface includes an interior surface or an exterior surface ([HSU – Fig. 2]).
However, HSU/ WEI/ AGARDH/ YONG does not disclose that the antenna attached to the surface of the cover or embedded in the cover comprises a mesh, a loop, an inverted F antenna, a directional antenna, an omnidirectional antenna, or any combination thereof.
In a same or similar field of endeavor, YONG teaches antennas may be patch antennas, loop antennas, dipole antennas, monopole antennas, inverted-F antennas, slot antennas, planar inverted-F antennas, helical antennas, hybrids of these designs, etc. [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the teachings of YONG because these are simple substitutions of antenna types for another to obtain the predictable result of receiving and transmitting signals.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over HSU/ WEI/ AGARDH, in view of Luo et al (US 2020/0389203 A1 previously cited “LUO”).
Regarding claim 17, HSU/ WEI/ AGARDH discloses the wearable device of claim 10. However, HSU/ WEI/ AGARDH does not disclose that the antenna is electrically coupled to the processing circuit through a low noise amplifier.
In a same or similar field of endeavor, LUO teaches a circuit comprising a first coupler which is electrically connected between the receiving antenna and the low noise amplifier [0082].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSU to include the low noise amplifier taught by LUO because it is a well-known method in order to boost the received signals so that they can be used for subsequent processing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al (US 2018/0294548 A1) discloses an electronic device for implementing a feeding point and a ground point in a metal housing.
Sung et al (US 2018/0062249 A1) discloses a wearable device including multi-band antenna.
Bevelacqua (US 2012/0299785 A1) discloses dynamically adjustable antenna for operating in two or more different antenna modes at different respective communications bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648